Title: To James Madison from Colin and James Ross, 4 November 1802 (Abstract)
From: Ross, Colin,Ross, James
To: Madison, James


4 November 1802, Fredericksburg. “We duly received your favor of the 26th. Ulto. [not found] covering an order on the Inspectors at Byrd’s Warehe. and have since heard from Richmond informing that six Hhds stood on the Books in your name of the annex’d weights. We have given directions to forward the Tobo. to the Orcas bound for London, how soon they are on board shall order insurance, As you wish us to remit the Money to Washington or to pay it above. We have a very general assortment of Fall goods & shall be happy to send to Orange whatever may be wanted our advance shall be low & it will be satisfactory to receive payment next year.”
 

   
   RC (DLC). 1 p. Docketed by JM. At the foot of the page is a list of six weights: 1,270, 1,331, 1,346, 1,328, 1,408, and 1,407.


